Case: 1:16-cv-03464 Document #: 221 Filed: 04/09/19 Page 1 of 1 PageID #:2255

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

John E. Taylor Jr.
                                         Plaintiff,
v.                                                       Case No.: 1:16−cv−03464
                                                         Honorable John Robert Blakey
Wexford Health Sources, Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
4/9/2019. Defendant's motion for order to show cause [219] is granted. Rule to show
cause hearing set for 4/16/2019 at 9:45 a.m. in Courtroom 1203. Dr. Gregory Dumanian,
M.D. is ordered to appear in person at the next hearing or a writ of body attachment and
arrest warrant may issue. Defendant shall personally serve a copy of this order on Dr.
Dumanian. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
